                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                        WESTERN DIVISION

Dixie A. Wilczynski,                                     )
                                                         )
           Plaintiff,                                    )
                                                         )
v.                                                       )        No. 17 CV 50095
                                                         )        Magistrate Judge Iain D. Johnston
Nancy A. Berryhill, Acting                               )
Commissioner of Social Security,                         )
                                                         )
           Defendant.                                    )


                                 MEMORANDUM OPINION AND ORDER

           This is a disability benefits appeal. After working for nearly 40 years, plaintiff Dixie A.

Wilczynski was fired from her job in 2009 because she took too much time off to go to the

doctor to treat arthritis in her hands. That same year, she was diagnosed with lupus. She had

already been experiencing back pain for several years. In 2011, she began having recurrent

episodes of vaginal pain and spasms. 1

           In October 2011, she began treatment with Dr. Terri Dallas-Prunskis at the Illinois Pain

Institute. This treatment was extensive, involving over 21 “operative procedures” over a two-plus

year period. Dkt. #15 at 2. These included facet injections, genito-femoral nerve blocks, sacral

nerve blocks, and several pain medications. R. 20-21. As summarized by plaintiff, in 2013, “on

24 days [she] had 8 operations to reduce pain, 13 doctors’ visits, and 3 days when medical tests

were performed.” Id. at 9 (citations omitted). Then, in the first part of 2014, these treatments

stopped because her insurance changed. R. 22.




1
    This account is largely based on plaintiff’s testimony.

                                                              1
       In October 2015, at an administrative hearing, plaintiff testified that her pain was the

same or worse as it was when she began treatment. She stated that she had good days and bad

days, and on the bad days, she sat in a recliner most of the day. Dr. Gilberto Munoz testified as

the medical expert. His testimony was relatively short, with little discussion of specific evidence.

He first concluded that the objective evidence, including several MRIs, established that

plaintiff’s degenerative disc disease and a history of pelvic pain were severe impairments.

However, he opined that plaintiff was not disabled because her treatments with Dr. Dallas-

Prunskis had “helped.” R. 58. When asked what this conclusion was based on, he stated that

“there was no surgical recommendation.” Id.

       On November 30, 2015, the ALJ found that plaintiff could do her past relevant work as

an accounts receivable clerk and a medical receptionist. The ALJ offered three main rationales

for finding plaintiff’s pain allegations to be not credible: (1) her treatment was effective; (2) she

did certain activities such as exercising daily; and 3) the objective evidence was mild.

       In this appeal, plaintiff, who is now 66 years old, raises several arguments for a remand,

some stronger than others. Rather than address them one by one, the Court finds it more helpful

to organize the discussion around the ALJ’s three rationales. As explained below, each one

suffers from at least one infirmity, and these infirmities collectively warrant a remand.

       Rationale #1—Treatment Was Effective. If there is a fork in the road in the parties’

view of this case, it is over the issue of why plaintiff stopped treatment in 2014. The ALJ and Dr.

Munoz agreed that plaintiff underwent a “significant” course of treatment at the pain clinic, but

they concluded that this treatment had been “generally effective to control pain.” R. 19; see also

R. 23 (“improvement with treatment”). This theory rests on the assumption that the treatment

ended essentially because it was successful. The ALJ noted that plaintiff did not have spinal



                                                  2
surgery or go to the emergency room after stopping treatment. The ALJ also pointed to several

statements plaintiff made that certain procedures were effective. Plaintiff offers a starkly

different picture. She argues that she stopped treatment merely because of insurance problems,

and argues that the “sheer volume of 21 operations” shows the “intractability” of her problems.

Dkt. #15 at 7.

       After considering these arguments, the Court finds that the ALJ’s theory relies too much

on strained inferences without any firm evidentiary foundation. This is true for several reasons.

First, the ALJ relied on the fact that plaintiff did not have spinal surgery. R. 23 (“She had an

extensive history of interventions, but did not have spinal surgery.”). However, for this fact to

have weight, it is important to establish that there was some surgery available that had a

reasonable chance of addressing the pain. See, e.g., Freund v. Berryhill, 2018 WL 3008634,

*5(N.D. Ill. June 15, 2018) (“The unproven premise in the ALJ’s argument is that there was

some surgery available that would correct the problem. Neither Dr. Slodki, nor the ALJ,

identified any viable option.”). So too here. Neither Dr. Munoz nor the ALJ identified a

particular surgery that had a reasonable chance of working. The ALJ briefly noted earlier in the

narrative portion of the decision that plaintiff had a spinal consultation with Dr. Babak Lami in

June 2014, and that Dr. Lami had “offered a fusion surgery.” R. 22. But this one reference is not

sufficient because Dr. Lami opined that her pelvic pain “was unrelated to her spine”; therefore, it

is not clear that this surgery would have helped that pain, which is the primary one plaintiff

complained about. Id.

       Second, the ALJ noted that plaintiff did not go to the emergency room after stopping

treatment. However, as the Seventh Circuit has explained, this is a weak basis for finding that a

claimant was not experiencing significant pain. See Schomas v. Colvin, 732 F.3ed 702, 709 (7th



                                                  3
Cir. 2013) (“a person suffering continuous pain might seek unscheduled treatment if that pain

unpredictably spikes to a level which is intolerable, but otherwise why would an emergency-

room visit be sensible? Unless emergency treatment can be expected to result in relief,

unscheduled treatment in fact makes no sense”) (emphasis in original).

       Third, the ALJ’s theory offers no response to the most obvious explanation for why

plaintiff stopped treatment, which was the problem with her insurance. The ALJ did not

challenge the accuracy of this assertion. And the ALJ even stated in the decision that plaintiff

“abruptly” stopped treatment. R. 23. This description does not fit with a natural winding down of

a successful course of treatment. Relatedly and importantly, the ALJ did not point to any

contemporaneous statement from Dr. Dallas-Prunskis suggesting that she believed that plaintiff

no longer needed treatment. In sum, plaintiff’s insurance explanation is the simpler one. The

ALJ’s contrary theory—that plaintiff was essentially cured at the end of the long, but mostly

unsuccessful, treatment period—is speculative. This brings to mind the aphorism sometimes told

to medical interns who are prone to reach for rare, exotic diagnoses—“when you hear hoofbeats,

think of horses not zebras.”

       Fourth, the ALJ claimed that plaintiff admitted that the treatments worked. See, e.g., R.

20 (in October 2011, after undergoing a genito-femoral nerve block, plaintiff “reported she was

feeling better”); R. 20-21 (in November 2011, after a second such procedure, plaintiff “reported

that the pain was not constant but intermittent and that when it did occur, it did not last long”); R.

21 (in February 2013, after radiofrequency lesioning, plaintiff reported that she “was feeling

much better”). But these statements are undermined by plaintiff’s later statements that the

benefits were only temporary. See id. (“However, the relief was not long-term according to the

claimant”); id. (“reported the pain relief was temporary”). Plaintiff’s assertion that the



                                                  4
improvement was only temporary is bolstered by the fact that she continued to receive many

more treatments after making these statements. If the plaintiff’s pain returned each time to

previous levels, it is difficult to reasonably characterize the treatment as “effective”.

       There was one piece of evidence described in the decision that perhaps supports the

ALJ’s theory of permanent improvement. In December 2014, eight months after stopping

treatment, plaintiff returned for a visit with Dr. Dallas-Prunskis. It is not clear how she was able

to return given her insurance problems. In any event, the ALJ pulled out and relied on several

comments from the notes of this visit. The ALJ noted that plaintiff was “was working out daily

and “seemed to be doing well” and “had episodes of vaginal pain but nothing long term like she

had some time ago.” R. 22-23. On their face, these statements appear to support the ALJ’s

theory. However, when viewed context, they turn out to be the result of classic and

impermissible cherrypicking. Here is a longer quotation:

       Subjective: Dixie Wilczynski comes to the office today for a follow-up visit. She
       was last seen on April 10, 2014, where she had refills of her tramadol. She
       describes her pain today on a scale of 0 to 10 as a 4 and states it is still in the
       vaginal area, stabbing, and the same. Sitting and resting make it better. Too much
       activity makes it worse. Social history and family history are unchanged. Review of
       systems: She is still dieting, working out on a daily basis, and seems to be doing
       well.

                                             *     *      *

       Assessment: Vaginal pain, unresolved but stable.

       Plan: 1. Refill patient’s tramadol 50 mg, #90, one q.8h. p.r.n. pain with three refills
       equals four months. 2. I also discussed with Dixie a suppository for the vaginal
       area that might be helpful. A prescription was written for gabapentin 6%, Lidocaine
       3%, and baclofen 2% in a Versa base, 120 gm. She will apply that to the affected
       area two to three times per day.

R. 627 (emphasis added). As this passage demonstrates, plaintiff was not reporting that her

problems had improved but instead told the doctor that they were the “same.” The ALJ omitted



                                                  5
these facts. The ALJ also ignored Dr. Dallas-Prunskis’s treatment recommendations, which

continued with the same pain medications and even offered new options. These

recommendations do not suggest that the doctor believed the earlier treatment was successful. In

sum, the ALJ’s primary rationale is unsubstantiated based on the current record.

         Rationale #2—Inconsistent Activities. The ALJ found that plaintiff’s testimony was

contradicted by certain activities she engaged in. Here is the main explanation:

         While the nature and frequency of her treatment for these impairments shows they
         were clearly severe, the severity of these and the extreme limitations she reports are
         not supported by the evidence overall. She had taken out-of-state trips. She had
         apparently had pain or pain that began after walking half a mile or after she
         reportedly did very fast walking with a friend. She reportedly had intermittent pain
         mostly and was able to walk on a treadmill for an hour a day. All these are
         inconsistent with severe and constant pain levels that she alleges she had.

R. 23. In addition to the above activities, the ALJ also noted that plaintiff was in “no obvious

pain” during the hearing and gave “spontaneous” answers without losing “focus or

concentration. R. 20; see also R. 23 (“the claimant was articulate and descriptive at the hearing

for well over an hour 2 with no indication that she had severe chronic pain.”). The ALJ also

faulted plaintiff for not keeping a pain journal as advised by Dr. Dallas-Prunskis. The ALJ

concluded that plaintiff’s testimony was “grossly inconsistent” with these activities. R. 25. The

Government calls them “blatant” contradictions. Dkt. # 20 at 1.

         After reviewing the record, the Court finds that the alleged inconsistencies are much less

clear than portrayed by the ALJ. The Court begins with the key finding undergirding this

rationale. It is the ALJ’s characterization of plaintiff’s pain testimony. According to the ALJ,

plaintiff claimed at the hearing that her pain was “constantly severe.” R. 25; R. 23 (“All of these

are inconsistent with severe and constant pain levels that she alleges she had.”) (emphases


2
  The transcript indicates that the hearing lasted 39 minutes. See R. 33, 70. Perhaps the ALJ was including additional
time plaintiff spent while waiting for the hearing to start.

                                                          6
added). The ALJ basically suggested that plaintiff exaggerated her pain by unrealistically

claiming that she was in unremitting, severe pain 24 hours a day, 7 days a week. This

characterization, if accurate, effectively sets up a credibility tripwire that can be easily triggered

by almost any activity or physical exertion, no matter how infrequent, minor, or innocuous.

       Given this fact, it is important to make sure that the ALJ’s characterization was fair and

complete. Put differently, did the ALJ create what amounts to a 24-7 pain strawman? After

reading the transcript, the Court finds that the ALJ failed to give sufficient weight to plaintiff’s

statements that her pain was episodic rather than constant. Throughout her testimony, plaintiff

emphasized that she had both good days, when she could do various activities, and bad days,

when she stayed all day in a recliner. See R. 38, 39, 48. She estimated that she had three bad days

a week, and that she had vaginal spasms every couple of days, each spasm lasting one to two

hours. R. 39, 44. These statements do not support the characterization of constant pain.

       In the early part of the decision, the ALJ summarized some of this testimony. However,

in the later analysis, the ALJ excluded these details and, as stated above, suggested that plaintiff

was claiming that her pain was “constantly severe.” This difference in characterization is crtical

because it sets the baseline for what type of activity is considered inconsistent.

       Consider, for example, the ALJ’s observation that plaintiff showed no pain during the

hearing. This would not be inconsistent if plaintiff had a good day on the day of the hearing.

However, the ALJ never asked her this question at the hearing. Similarly the fact that plaintiff,

on two occasions over a multi-year period, went for a fast walk with a friend would not

necessarily be inconsistent.

       The two strongest activities supporting the ALJ’s rationale are plaintiff’s daily exercising

and her long trips down south. These activities are legitimate areas of inquiry, and may be



                                                   7
considered on remand. See, e.g., Mitze v. Colvin, 782 F.3d 879, 882 (7th Cir. 2015) (ALJ could

properly discount the claimant’s allegations about severe headaches based on her taking a 20-

hour flight to and from Australia, running daily for an hour, and running in a 5,000-meter race).

In particular, the statement that plaintiff was exercising “daily” for an hour does appear to be at

odds with her hearing testimony that she stayed in the recliner for the entire day three days a

week. But even with these two activities, the ALJ should develop the factual record more to

make clear the nature of the supposed inconsistency. It is unclear whether plaintiff’s exercising

stopped when her problems worsened. The Government’s brief stated that she did this daily

exercise “for several months.” Dkt. #20 at 1. As for the trips, plaintiff reasonably complains that

the ALJ gave no weight to her statements that she was “miserable” and in a “great deal of

discomfort” after taking one of the trips, a fact she reported to Dr. Dallas-Prunskis after

returning. R. 22.

       Finally, the criticism that plaintiff did not keep a pain journal rests on speculation. The

ALJ observed that Dr. Dallas Prunskis asked plaintiff to “keep a journal of her pain relief” after

the genito-femoral nerve block in October 2011. R. 20. The ALJ faulted plaintiff for not

complying with this request, and suggested that the failure to do so demonstrated that her pain

was not serious. But there is no evidence that plaintiff failed to keep a journal. The ALJ did not

cite to any statement from Dr. Dallas-Prunskis to support this assertion. The ALJ skirted around

this evidentiary gap by blaming plaintiff for not having produced a journal. See R. 18 (“there is

no evidence in the record she ever kept a journal”). But this negative inference is unfair because

the ALJ never asked plaintiff about this issue at the hearing. As a result, plaintiff was not offered

the opportunity to produce the journal, if she had one, or to provide an explanation.




                                                  8
       For the above reasons, the ALJ’s explanation for discounting of plaintiff’s testimony

based on these activities is erroneous.

       Rationale #3—Mild Objective Evidence. As the parties are well aware, this is a gray

area. ALJs are permitted to rely on the lack of objective evidence as one factor in the credibility

determination but may not rely on it as the sole reason nor use it as a litmus test. See Hall v.

Colvin, 778 F.3d 688, 691 (7th Cir. 2015) (“an administrative law judge may not deny benefits

on the sole ground that there is no diagnostic evidence of pain”); Adaire v. Colvin, 778 F.3d 685,

(7th Cir. 2015) (“[The ALJ’s] principal error, which alone would compel reversal, was the

recurrent error made by the Social Security Administration’s administrative law judges, and

noted in many of our cases, of discounting pain testimony that can’t be attributed to ‘objective’

injuries or illnesses—the kind of injuries and illnesses revealed by x-rays.”). Here, the ALJ made

several statements that arguably cross this admittedly fuzzy line. See R. 23 (“The undersigned

was not persuaded by the claimant’s hearing testimony that she has work­preclusive pain levels

despite treatment, as there is no objective support for these extreme limitations in the record.”);

id. (“There is not sufficient objective support for the consistency, frequency, or the symptom

level that she alleges she had.”) (emphases added). However, given this Court’s decision to

remand based on the above two rationales, the Court will not further analyze this issue. On

remand, the ALJ should be cognizant of this issue and should not impose, either directly or

indirectly, a requirement that all plaintiff’s subjective allegations be verified by objective

evidence.

       In conclusion, the Court notes that plaintiff raised a few other arguments, including ones

related to her anxiety and obesity; however, the Court found these arguments less developed and

not persuasive. The Court need not address them further given the decision to remand based on



                                                  9
the above arguments. Plaintiff’s counsel can raise these issues directly with the ALJ on remand

to ensure that they are fully considered.

       Plaintiff’s motion for summary judgment is granted, the government’s motion is denied,

and this case is remanded for further consideration.


Date: November 16, 2018                                By:   ___________________________
                                                             Iain D. Johnston
                                                             United States Magistrate Judge




                                                10
